NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 AMRINDER SINGH,                                    No.    14-73547

               Petitioner,                          Agency No. A089-716-975

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Amrinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th

Cir. 2003), and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that even though

Singh established he experienced past persecution, the government rebutted his

presumption of a well-founded fear of future persecution with evidence showing

that he can reasonably relocate to another part of India. See id. at 999-1001. We

reject Singh contentions that the IJ did not consider the evidence properly. See

Singh v. Holder, 753 F.3d 826, 837 (9th Cir. 2014) (“The agency properly

performed its core functions of weighing conflicting evidence, bringing its

expertise to bear, and articulating the rationale underlying its decision.”). Thus,

Singh’s asylum claim fails.

      Because Singh did not demonstrate eligibility for asylum, it follows that he

did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of Singh’s CAT

claim because Singh failed to demonstrate it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

                                          2                                   14-73547
India. See Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013). We

reject Singh’s contention that the IJ did not consider all evidence relevant to

possibility of future torture. See id. (the agency “may use its expertise in

considering contradictory and ambiguous country reports to decide which portions

of the report[s] are relevant to the applicant”) (internal quotation and citation

omitted) (modification in original).

      PETITION FOR REVIEW DENIED.




                                           3                                      14-73547